DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Genus 1 is between:
species 1a: the carrier and/or the insert element is/are formed from sheet metal (claim 2); and 
species 1b: the carrier and/or the insert element is/are formed from plastics material (claim 3).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
claims 1 and 4-15
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species 1a and 1b lack unity of invention because even though the inventions of these groups require the technical feature of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of United States Patent Application Publication No. US 2008/0296164 (hereinafter “Dajek”) and United States Patent Application Publication No. US 2011/0189428 (hereinafter “Belpaire”).  Dajek teaches a reinforcement element for reinforcing structural elements in vehicles, the reinforcement element comprising: a carrier a, b having a longitudinal axis (extending into the plane of Figure 2), wherein the carrier a, b has at least one elongate opening which extends in the direction of the longitudinal axis; at least one insert element d which has a longitudinal axis and which is constructed to be arranged in the elongate opening of the carrier a, b and which comprises a plurality of first portions and a plurality of second portions, wherein the first portions are arranged parallel with a first plane, wherein the longitudinal axis is located in this first plane; a first adhesive e which can be arranged on an outer side of the carrier b and on a first group of first portions of the insert element d and which is constructed to adhesively bond the carrier b and the insert element d in the structural element (abstract, paragraphs [0001] 
    PNG
    media_image1.png
    529
    567
    media_image1.png
    Greyscale
 	Dajek teaches in the event of a two-shell version of the one-piece reinforcement element, preferably of the elongate shell-shaped basic body, this, too, may preferably be braced mechanically, by the insertion of a soft component, preferably rubber or thick-bed adhesive, against the inside of the body cavity to be reinforced and thus compensate manufacturing tolerances (paragraph [0025]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the insert element d with a thick-bed adhesive to mechanically brace the insert element d against the inside of the body cavity of the outer side-wall frame a and thus 10 having a carrier with a plurality of walls 14 (second portions) arranged parallel with a second plane, wherein a longitudinal axis is located orthogonally to this second plane (Figure 3).  Belpaire teaches a material layer 18, such as structural foam, acoustic foam, or an adhesive, among others disposed between a plurality of rib segments 22, 24 (paragraph [0025]).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783